In a claim, inter alia, to recover damages for wrongful death, Stephen R. Krawitz, LLC, the attorney for the claimants, appeals from an order of the Court of Claims (Mignano, J), dated September 12, 2008, which denied its motion pursuant to CFLR 321 (b) (2) for leave to withdraw as their counsel.
Ordered that the order is affirmed, without costs or disbursements.
The Court of Claims did not improvidently exercise its discretion in denying the nonparty appellant’s motion for leave to withdraw as counsel for the claimants (see George v George, 217 AD2d 913 [1995]; Haskell v Haskell, 185 AD2d 333 [1992]).
The nonparty-appellant’s remaining contentions either are improperly raised for the first time on appeal, or are without merit. Fisher, J.E, Florio, Covello and Dickerson, JJ., concur.